PATTERSON, Judge.
We affirm Miller’s judgment and sentence for DUI manslaughter and DUI with serious bodily injury, except with respect to certain court costs. We strike the discretionary $2 cost imposed pursuant to section 943.25(13), Florida Statutes (1991), because it was not orally pronounced, and we strike the “additional costs” of $269.75 because the court did not cite statutory authority for these costs. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
Affirmed; costs stricken.
DANAHY, AC.J., and LAZZARA J-, concur.